Exhibit 10.2

[Fisher Letterhead]

 

Date: March 9, 2009

 

To: Colleen Brown

 

From: Joe Lovejoy

 

Re: 2009 Salary Adjustment

Given the current, troubling economic environment and its impact on Fisher, I
would like to make a personal contribution to Fisher’s continuing efforts to
reduce costs. Accordingly, I would like to voluntarily reduce my 2009 salary by
5%, effective January 1, 2009.

I have appreciated your continuing support of my career at Fisher and feel this
decision is the right one for these times.